     Case 4:21-cv-10103-MFL-RSW ECF No. 5, PageID.32 Filed 04/01/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ERIC JAMES BRANDEL, #421441,

                      Plaintiff,                         Case No. 21-cv-10103
                                                         Hon. Matthew F. Leitman
v.

MDOC, et al.,

                 Defendants.
__________________________________________________________________________/

                       OPINION AND ORDER DISMISSING CASE

        Michigan prisoner Eric James Brandel (“Plaintiff”) filed a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983, but did not submit either the $350.00 filing fee and $52.00

administrative or an application to proceed without prepayment of the filing fee. The Court

issued a deficiency order on January 29, 2021 requiring Plaintiff to submit the required fees or

to submit an application to proceed without prepayment of the filing fee within 30 days of the

filing date of the order. The order provided that if he did not do so, his case would be

dismissed. Plaintiff has not corrected the deficiency. Accordingly, the Court DISMISSES

WITHOUT PREJUDICE this case for failure to comply with the federal rules and the Court’s

order. Should Plaintiff wish to pursue his claims, he must file a new civil rights action that

complies with the applicable filing requirements. This case is closed and will not be reopened.

        IT IS SO ORDERED.

                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
Dated: April 1, 2021                       UNITED STATES DISTRICT JUDGE
  Case 4:21-cv-10103-MFL-RSW ECF No. 5, PageID.33 Filed 04/01/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on April 1, 2021, by electronic means and/or ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764
